— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ryan, J.), rendered February 9, 1981, convicting him of rape in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Codefendant Thomas Shields testified at trial to a conversation that took place between himself and the defendant while they were seated in a patrol car after their arrest. Shields said he told the defendant, "You know, you came out that alleyway, you know what they are going to try to put us on [sic], you better tell the police I had nothing to do with it”, and that the defendant responded that he would do so. The statement of the defendant was properly admitted, as it constituted an admission.
The sentence imposed was appropriate and we decline to modify it. We have considered the other issues raised by the defendant and find them to be without merit. Lawrence, J. P., Fiber, Kooper and Spatt, JJ., concur.